Lyon, J.
This case was here on a former occasion, and a sufficient statement of facts will be found in the report thereof. 31 Wis., 179. There is in the complaint, however, another *308cause of action, not mentioned in the report, for the loss of another horse by the plaintiff in 1867, by reason of an alleged defect in another highway in the defendant town. We reversed the former judgment (which was for the plaintiff), because of certain erroneous rulings on objections to testimony. The cause has been again tried with a like result, and the de' fendant has again appealed.
A printed abstract of the case has been furnished, but we have no argument or brief on behalf of the defendant. The abstract contains no exceptions to the rulings of the court on objections to testimony, and hence we conclude that no such exceptions are relied on to reverse the judgment. This only leaves for consideration the instructions given to the jury, and those proposed by the defendant and refused. The former are substantially the same which were given on the former trial, and approved by this court on the former appeal. Of the latter, all which the printed abstract shows were material to the case, were given in the general charge.
The bill of exceptions is very voluminous, and we do not deem it our dut}*- to search through it for errors not apparent in such abstract, and which counsel have not taken the trouble to point out to us.
By the Court. —Judgment affirmed.